DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 2, 4-11 and 13-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 19 are allowed because the prior arts of record fail to anticipate or fairly suggest the limitations “searching for an intra-frame prediction direction that is within a set distance value of each of the pixel main directions; forming candidate intra-frame prediction directions at least according to the intra-frame prediction directions within the set distance value of the pixel main directions; performing prediction and coding on the target to-be-coded block according to the candidate intra-frame prediction directions; and determining a target intra-frame prediction direction in the candidate intra-frame prediction directions according to results of the prediction and coding on the target to-be-coded block according to the candidate intra-frame prediction directions, wherein the determining the pixel main direction includes, for a reference coded block of the reference coded blocks, determining directions from the target to-be-coded block to pixels of the reference coded block and using one of the directions with a largest quantity of pixels in the reference coded block as the pixel main direction of the reference coded block.”
Claims 2, 4-9, 11, 13-18 and 20-22 are allowed for incorporating the allowable subject matter from claims 1, 10 and 19 by dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482